       Case 4:19-cv-01132-LSC-JHE Document 11 Filed 09/16/19 Page 1 of 1                               FILED
                                                                                              2019 Sep-16 AM 10:58
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 LEONID DANILENKO,                                )
                                                  )
        Petitioner,                               )
                                                  )
 v.                                               )   Case No.: 4:19-cv-01132-LSC-JHE
                                                  )
 WILLIAM P. BARR, et al.,                         )
                                                  )
        Respondents.                              )

                                     DISMISSAL ORDER

       On August 27, 2019, the magistrate judge entered an order directing Petitioner Leonid

Danilenko to indicate which of two pending habeas petitions he intends to pursue – this one or an

earlier-filed and fully-briefed §2241 habeas petition in the Middle District of Georgia. (Doc. 8).

       Danilenko has filed two motions to withdraw his habeas petition in this Court, stating he

intends to pursue his pending petition in Georgia. (Docs. 9 & 10). According, Danilenko’s

motions are GRANTED, and this action is DISMISSED WITHOUT PREJUDICE.

       Costs taxed as paid.

       DONE and ORDERED on September 16, 2019.



                                                  _____________________________
                                                         L. Scott Coogler
                                                   United States District Judge
                                                                                              160704




                                                1
